Title: From George Washington to William Heath, 8 December 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 8th 1780
                        
                        I have been favored upon my arrival here, with your several Letters of the 28th and 29th Ulto also the 1st
                            and 3d Instant.
                        I am informed that the salted Beef which was expected from the Eastward, has come forward; and am to request
                            that 100 Barrels of it, may be immediately embarked and sent to Albany, while the River remains open, for the use of the
                            Garrison of Fort Schuyler: the remainder should be kept in reserve, and not issued on any account whatever.
                        The sooner that destined for Fort Schuyler, can be got to Albany the better, that
                            it may be pushed from thence, by the first conveyance to the Garrison. I am Dear Sir With great esteem & regard,
                            Your Most Obedient Hble Servant
                        
                            Go: Washington
                        
                    